DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In particular, claims 18-20 use the clauses “means for generating a digital representation of an electrical signal”, “means for identifying at least on temporal window within the digital representation”, “means for providing an abbreviated digital representation”, “means for comparing amplitude values of samples”, “means for preserving samples including adjacent to samples exceeding the threshold and dropping samples elsewhere”, and “means for preserving samples prior to a sample the exceeds the threshold” that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, and claims 15-16 dependent on it, are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the method of claim 11, " in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 11 is an apparatus, not a method.)  It appears the claim was intended to depend from claim 12, which is a method; Examiner has interpreted the claim in this way.  Correction and clarification are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mostafanezhad et al. (US 2020/0083896).
With regard to claims 1 and 18, Mostafanezhad et al. disclose (see fig. 17 and para. [0083])
An optical detection system (fig. 2 Lidar system), comprising:

an analog-to-digital conversion (ADC) block (simple quantizer 351) comprising at least one input channel,
the ADC block configured to receive an electrical signal obtained from a corresponding photosensitive detector (input 10 from detector)  and configured to provide an output comprising a digital representation  (from simple quantizer 351) of the input determined by a conversion resolution and a conversion rate defined by the at least one input channel;
and a signal processor circuit configured to receive the digital output from the ADC block and to identify at least one temporal window (dynamic window selector 355 selects one of the time windows 401-1 through 401-N containing data of interest) within the ADC output corresponding to a feature, the signal processor circuit comprising a digital output to provide an abbreviated representation  (via K-sampling arrays 501) corresponding to the at least one temporal window including the feature, the digital output transmitting the abbreviated representation.
With regard to claim 12, the method is the operation of the optical detection system as described regarding claim 1, and disclosed in para. [0083].
With regard to claim 2 the feature comprises a received echo corresponding to a transmitted LIDAR optical pulse (Fig. 2, para. [0005]).
With regard to claims 3 and 13, the stored samples containing identified data are passed to the ADC, so the conversion rate within the selected temporal window is maintained (para. [0020]).
With regard to claims 4-5,  14-15, and 19-20, a time window may be identified if sampled data exceed a threshold (para. [0014]). The chosen temporal window preserves samples exceeding the threshold and drops samples outside it. The time windows preceding or following the identified  time window are also identified (para. [0020]).
With regard to claims 7-8 and 17, the signal processor circuit is configured to digitally filter the digital representation with a finite impulse response filter  (para. [0086]).
With regard to claim 9, an amplifier is disclosed in  para. [0076].
With regard to claim 10, the data acquisition and activity detector systems may be integrated into a system-on-a-chip [0090].
With regard to claim 11, the circuit includes acquisition electronics to measure time from the begin conversion signal transition to receiving the reflected light (para. [0058]), which determines the distance.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements filed on Sept. 10, 2019; June 22, 2021; June. 15, 2022; and Sept. 27, 2021 have been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Weinberg discloses systems and methods for conditioning LIDAR data.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645